Ex. T3A.76 CERTIFICATE OF FORMATION OF UR of Taunton MA, LLC ARTICLE I NAME The name of the Limited Liability Company is UR of Taunton MA, LLC (the "LLC"). ARTICLE II REGISTERED OFFICE AND REGISTERED AGENT The address of the registered office of the LLC in the State of Delaware is The Corporation Trust Company, 1209 Orange Street, City of Wilmington, County of New Castle, State of Delaware 19801. The name of the registered agent at that address is The Corporation Trust Company. IN WITNESS WHEREOF, the undersigned authorized person, George W. Herz II has executed this Certificate of Formation of UR of Taunton MA, LLC this 28th day of July, 2003 in accordance with the
